Citation Nr: 1009189	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-31 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-operative 
residuals of prostate cancer, to include secondary to in-
service herbicides exposure.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1975.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2006 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Philadelphia, Pennsylvania.

The Veteran appeared at a Board hearing via video 
teleconference in February 2010 before the undersigned 
Veterans Law Judge.  A transcript of the hearing testimony is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Service personnel records note the Veteran served with the 
4th Munitions Maintenance Squadron at Ubon Airfield, 
Thailand, and with the 8th Tactical Fighter Wing at Ubon 
Airfield, Thailand, from August 1973 to August 1974.  His 
medals and decorations include both the Vietnam Service and 
the Republic of Vietnam Campaign Medals.

The Veteran testified that on one occasion in 1973 he and 
other airmen were ordered on temporary duty to a classified 
location, where they in fact landed but returned to Ubon 
after a relatively short period of time.  Although the 
Veteran notes that no crew member or passenger who traveled 
with him stated that they actually landed at a location in 
Vietnam, the appellant believes the plane did land in 
Vietnam, refuel, and then return to Ubon.

In December 2006, along with his notice of disagreement, the 
Veteran submitted a copy of an official special order, dated 
in July 1973, which authorized temporary duty to a classified 
location for an estimated period of 90 days, effective 
October 1973.  At the hearing, the Veteran did not provide a 
date on which he made the claimed travel; so, the Board will 
use the effective date of the Order.  There is no indication 
in the claims file that the decision review officer attempted 
to ascertain the location to which the Veteran may have 
traveled.  Hence, at the hearing he and his representative 
asserted VA had failed to fulfill its duty to assist, and he 
requested VA assistance in developing additional information.  
See 38 C.F.R. § 3.159(c) (2009).  The Board also discerns 
that there may be additional service personnel records on 
file which may aid the development below, as well as 
subsequent appellate review.

While the Board notes some anomalies on the order it will 
still request development.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall ask the National 
Personnel Records Center if there are 
additional service personnel records on 
file, such as the Veteran's Permanent 
Change of Station Orders for his 
assignment to Thailand in 1973, his Port 
Call, and any additional Airman 
Performance Reports of record for the 
period 1972 to 1975.  If so, request that 
they be provided.

If the RO cannot locate such records, the 
RO must specifically document the attempts 
that were made to locate them, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.

2.  The AMC/RO shall request the 
appropriate division of the Defense 
Finance and Accounting Service to provide 
archived copies of the Veterans Military 
Pay Records for the period from October 
1973 to January 1974.  Specifically, 
request any information related to Special 
Order (SO) No. TD-1, Headquarters, 8th 
Combat Support Group, APO San Francisco 
96304, Dated 28 July 1973 (or October 
1973), and Fund Cite [redacted]
[redacted]; [redacted]
[redacted], to determine if the Veteran 
in fact traveled pursuant to that order, 
if he was paid per diem or other travel 
pay, and-if known, to where he traveled.

If the RO cannot locate such records, the 
RO must specifically document the attempts 
that were made to locate them, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.

3.  The AMC/RO shall ask the U. S. Army 
and Joint Services Records Research 
Center (JSRRC) to research any historical 
reports, Operations Reports, or Lessons 
Learned Reports, for the 8th Tactical 
Fighter Wing for the period October 1973.  
Request special attention be provided for 
any reference to training exercises or 
actual missions related to the execution 
of "8TFWg Mobility Plan 400-1."

The AMC/RO shall provide the JSRRC a copy 
of the front and back of SO TD-1 to assist 
JSRRC in determining whether the 
classified location referred to was in 
Vietnam and, if so, did the personnel 
listed on the back actually travel to that 
location.

4.  The AMC/RO shall check the first four 
Social Security numbers noted on the 
reverse of SO TD-1 against VA's data 
resources to determine if any named person 
has a VA claims file.  If so, the AMC/RO 
shall ask the appropriate RO to determine 
if any veteran has claimed a presence in 
Vietnam pursuant to SO TD-1.  The Board 
notes the Social Security numbers for the 
other named personnel are torn through and 
cannot be determined.

5.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.

6.  Then review the Veteran's claim de novo 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the 


matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


